         Case 1:18-cv-01784-MMS Document 29 Filed 06/17/19 Page 1 of 1




           In the United States Court of Federal Claims
                                          No. 18-1784C
                                     (Filed: June 17, 2019)

*************************************
ROBERT J. LABONTE JR.,              *
                                    *
            Plaintiff,              *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
            Defendant.              *
*************************************

                                            ORDER

        On June 13, 2019, plaintiff filed an unopposed motion to extend the deadline to file its
response to defendant’s motion to dismiss or motion for judgment on the administrative record
until July 17, 2019. The court GRANTS the unopposed motion. Plaintiff shall file its response
by no later than Wednesday, July 17, 2019.

       IT IS SO ORDERED.


                                                    s/ Margaret M. Sweeney
                                                    MARGARET M. SWEENEY
                                                    Chief Judge
